Title: John Barnes to Thomas Jefferson, 25 January 1810
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir
              George Town Cola 
                     25th Jany 1810—
            
             
		  your esteemed favr 17th Instant, conveyed to me, the pleasure of Contemplating the happy situation—in your present and expected—improvemts 
                  in agriculture and Other Establishments—may they exceed your most sanguine hopes—and the products thereof, find a market equal to your wishes—
            However disagreable the task, required of me, to adjust the Average Loss, on Genl K— mislaid Certificates for $4,500. US. Bank Stock, I have Ventured to make the Attempt, merely for your Approval or, desent, as there is time sufft to Correct it (if found Necessary.) before a Remittance to France will be expected from hence—say March or begining April,—Viz—
		  the Genls loss on the reexchange of Bank of Columa Stock, for Commisss and other expences thereon, loss of time &ca—I, estimate at $90—or One quarters Interest to 31 Mar or 1st Aprl and from thence, your Int, or Dividend or Allowance to Commence although the said Stock, was not placed to your debit, untill the 2d June.—I estimate—as at two Mos of the 5 Mos loss of time—incurred in the Mislaid Certificates—see the Annexed statemt of Genl K. a/c wth me 1st Aprl shd my Estimate be confirmed
            Rough statement on Supposition
            Genl Kosciusko In a/c with John Barnes.
            
              
                1809. from
                
            
         
                
            
         
                
            
         
                
            
         
              
              
                Aprl  1st to July 1st
         
                
            By Thomas Jefferson Esqr
                for his 3 Mos Int.—dividd due this day,
         
                
            90—
                
              
              
                Augst 22d
         
                
            
                
               
               By Penna Bank for 6ms dividd—due 1st July—proceeds
         
                312.
                
              
              
                Decr 31st
         
                
            By T Jefferson Esqr
                for his 6 Mos Int or Dividend due this day
         
                180.
                
              
              
                1810
                
            
         
                
            
         
                
              
              
                Feby
         
                
            By Bank Penna
                6 Mos divd due 1st Jany proceeds 
		             
               
            
         
                312.
                
              
              
                April 1st
         
                
            By Thomas Jefferson Esqr
                for his 3 Mos Int or dividend due this day
         
                
                          90.
         
                
              
              
                
            
         
                
            
         
                
            
         
                $984.
         
                
              
              
                1809
                
            per: Contra.
                
            
         
                
              
              
                Mar. 7th
         
                
            To this Amot Overpaid your a/c per Remittance of $1000 by Mr Coles as per a/c rendered
         
                $82.
                
              
              
              
                1810
                
            
         
                
            
         
                
              
              
                Aprl 1st
         
                
            To JBs
                Commissn on the above Negocian with Mr Jefferson including the reexchange and loss to Genl K of $90
         
                
            11.25.
                
              
              
                do
         
                
            To JB. Comn Negoctn on his intendd remittance of $850
         
                
            8.50.
                
              
              
                do
         
                
            To sundry postage, to & from do
         
                
            2.25
                
              
              
                do
         
                
            To Amt of intended Remittance
         
                
                        850.
         
                
              
              
                
            
         
                
            
         
                
            
         
                
                          954.
         
                
              
              
                do
         
                
            In favr of Genl K.
               E E
         
                
            
         
                
            $30.
                
              
            
            on these principles, of Calculation, your Interest Commences 1st April 1809. and is here charged to. 1t April 1810. is 12 Mos or $360.—8 ⅌Ct is equal to what the Bank of Columa Stock Dividd produces—it has been Usual with me in Remitting the Genl to include the 1st Aprils Quarter Int, at which date the Appt Balance in his favr with me will be $30. only, and my drft or remittance expected from Richmond next Mo for $360. on your a/c closes your 12 Mos Int acct also to said 1st April—next insuing—
            at all events I shall endeavour to procure a Bill of exchange to the Amt of $850. mean while you will please Correct me—If, in your Opinion I have erred in my Estimate, or Calculations: it must also be understood—that, should the Bank of Columa Dividend at Any half yearly paymt be issued at less Int, than 8 ⅌Ct the like reduced Int. will be attached to yours—
            
              with great Esteem & Respect I am Dear Sir—Your Obedt servant,
              John Barnes,
            
          
          
            
                        
                        
                        
                     PS. To JB. Letter 25th Jany 180 
                     10. viz,
            My intimation respecting Ms Beckley was, on a supposition that Mrs B. had wrote to you, on the subject—and of course some Arrangemts had taken place—as Ms Beckley repeatedly informed me the moment her Brother Arrived—she would do herself the pleasure to address you &ca &ca—
            I have no idea of their ever making me a Remittance—on that a/c and whereas Mr James Prince has long since Arrived—and is now in Philada—an Opporty Offers to Open a Corrispondence,—
          
        